


109 HR 5678 IH: Pipeline Safety and Reliability Improvement Act of

U.S. House of Representatives
2006-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5678
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2006
			Mr. Young of Alaska
			 (for himself and Mr. Oberstar) (both
			 by request): introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committees on
			 Energy and Commerce and
			 Resources, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for enhanced safety and environmental
		  protection in pipeline transportation, to provide for enhanced reliability in
		  the transportation of the Nation’s energy products by pipeline, and for other
		  purposes.
	
	
		1.Short title; amendment of
			 title 49, United States Code; table of contents
			(a)Short
			 titleThis Act may be cited as the Pipeline Safety and Reliability Improvement Act of
			 2006.
			(b)Amendment of
			 title 49, United States CodeExcept as otherwise expressly
			 provided, whenever in this Act an amendment or repeal is expressed in terms of
			 an amendment to, or a repeal of, a section or other provision, the reference
			 shall be considered to be made to a section or other provision of title 49,
			 United States Code.
			(c)Table of
			 contents
				
					Sec. 1. Short title; amendment of title 49, United States Code;
				table of contents.
					Sec. 2. Pipeline safety and damage prevention.
					Sec. 3. Energy transportation infrastructure
				reliability.
					Sec. 4. Authorization of appropriations.
				
			2.Pipeline safety
			 and damage prevention
			(a)One-call civil
			 enforcement
				(1)Section 60114 is
			 amended by adding at the end a new subsection (d) to read as follows:
					
						(d)EnforcementAny
				person who engages in excavation activity without first using an available
				one-call notification system to establish the location of underground
				facilities in the excavation area, who disregards location information or
				markings established by a pipeline facility operator, or who fails to take
				reasonable steps to ensure safe excavation to prevent damage to a pipeline,
				shall be subject to any action available under this chapter, including a civil
				action under section 60120, an administrative action under this chapter,
				including the assessment of civil penalties under section 60122, and, if
				appropriate, a criminal action under section
				60123.
						.
				(2)Section
			 60122(a)(1) is amended in the first sentence by inserting ,
			 60114(d), between section 60114(b) and or
			 60118(a) of this title.
				(b)State damage
			 prevention programs
				(1)Section
			 60105(b)(4) is amended to read as follows:
					
						(4)has committed to
				establishing a program designed to prevent damage by excavation, demolition,
				tunneling, or construction activity to the pipeline facilities to which the
				certification applies that subjects persons who violate the applicable
				requirements of that program to civil penalties and other enforcement actions
				that are substantially the same as are provided under this chapter, and
				addresses the elements in section
				60134(b);
						.
				(2)Chapter 601 is
			 amended by adding at the end the following new section:
					
						60134.State damage
				prevention programs
							(a)In
				generalIn order to qualify for a grant under this section, each
				State authority (including a municipality if the agreement applies to
				intrastate gas pipeline transportation) having an annual certification in
				accordance with section 60105 or an agreement in accordance with section 60106
				shall have an effective damage prevention program that meets the requirements
				of subsection (b).
							(b)Damage
				prevention program elementsAn effective damage prevention
				program includes the following elements:
								(1)Participation by
				operators, excavators, and other stakeholders in the development and
				implementation of methods for establishing and maintaining effective
				communications between stakeholders from receipt of an excavation notification
				until successful completion of the excavation, as appropriate.
								(2)A process for
				fostering and ensuring the support and partnership of stakeholders, including
				excavators, operators, locators, designers, and local government in all phases
				of the program.
								(3)A process for
				reviewing the adequacy of a pipeline operator’s internal performance measures
				regarding persons performing locating services and quality assurance
				programs.
								(4)Participation by
				operators, excavators, and other stakeholders in the development and
				implementation of effective employee training programs to ensure that
				operators, the one-call center, the enforcing agency, and the excavators have
				partnered to design and implement training for the employees of operators,
				excavators, and locators.
								(5)A process for
				fostering and ensuring active participation by all stakeholders in public
				education for damage prevention activities.
								(6)A process for
				resolving disputes that defines the State authority’s role as a partner and
				facilitator to resolve issues.
								(7)Enforcement of
				State damage prevention laws and regulations for all aspects of the excavation
				process, including public education, and the use of civil penalties for
				violations assessable by the appropriate State authority.
								(8)A process for
				fostering and promoting the use, by all appropriate stakeholders, of improving
				technologies that may enhance communications, underground pipeline locating
				capability, and gathering and analyzing information about the accuracy and
				effectiveness of locating programs.
								(9)A process for
				review and analysis of the effectiveness of each program element, including a
				means for implementing improvements identified by such program reviews.
								(c)Grants to
				states
								(1)In
				generalThe Secretary may make a grant of financial assistance to
				a State that qualifies under this section to assist in improving the overall
				quality and effectiveness of a damage prevention program of a State. In making
				grants under this section, the Secretary shall take into consideration the
				commitment of each State to ensuring the effectiveness of its damage prevention
				program, including legislative and regulatory actions taken by the
				State.
								(2)ApplicationIf
				a State authority files an application for a grant under this section not later
				than September 30 of a calendar year, the Secretary of Transportation shall
				review the State’s damage prevention program to determine its effectiveness.
				For programs determined to be effective, the Secretary may make a grant of
				financial assistance for the cost of the personnel, equipment, and activities
				the authority reasonably requires during the next calendar year to carry out an
				effective damage prevention program as described in subsection (b) of this
				section. A grant made under this section is not subject to the section 60107(a)
				limitation on the maximum percentage of funds to be paid by the Secretary. A
				State authority filing an application under this subsection shall demonstrate
				that the Governor (or chief executive) has designated it as the appropriate
				State authority to receive the grant funds. Funds provided under this section
				may not be used for lobbying or in direct support of litigation.
								(d)Authorization of
				appropriationsTo carry out this section, the following amounts
				are authorized to be appropriated to the Secretary:
								(1)$1,500,000 for
				fiscal year 2008 to be derived from amounts appropriated to the Secretary under
				section 60125(c) of this title.
								(2)$1,750,000 for
				fiscal year 2009 to be derived from amounts appropriated to the Secretary under
				section 60125(c) of this title.
								(3)$2,000,000 for
				fiscal year 2010 to be derived from amounts appropriated to the Secretary under
				section 60125(c) of this title.
								Such
				funds shall remain available until
				expended..
				(3)The table of sections of chapter 601 is
			 amended by adding at the end the following new item:
					
						
							60134. State damage prevention
				programs.
						
						.
				(c)State pipeline
			 safety grantsSection 60107(a) is amended by striking not
			 more than 50 percent and inserting in its place not more than 80
			 percent.
			(d)Damage
			 prevention technology developmentSection 60114 (as amended by
			 this section) is further amended by adding at the end the following new
			 subsection:
				
					(e)Technology
				development grantsTo the extent and in the amount provided in
				advance in appropriations acts, the Secretary may make grants to any
				organization or entity (not including for-profit entities) for the development
				of technologies that will facilitate the prevention of pipeline damage caused
				by excavation activities, with emphasis on wireless and global positioning
				technologies having potential for use in connection with notification systems
				and underground facility locating and marking services. If a grant is made
				pursuant to this subsection, the Secretary shall establish and follow
				appropriate procedures for awarding grants under this subsection and shall
				ensure that any funds granted are properly used. Funds provided under this
				subsection may not be used for lobbying or in direct support of litigation. The
				Secretary may also support such technology development through cooperative
				agreements with trade associations, academic institutions, and other qualified
				organizations.
					.
			(e)Safety
			 ordersSection 60117(l) is amended to read as follows:
				
					(l)Safety
				orders
						(1)In
				generalThe Secretary may
				make a grant of financial assistance to a State that qualifies under this
				section to assist in improving the overall quality and effectiveness of a
				damage prevention program of a State. In making grants under this section, the
				Secretary shall take into consideration the commitment of each State to
				ensuring the effectiveness of its damage prevention program, including
				legislative and regulatory actions taken by the State.
						(2)ConsiderationIn
				making a determination under paragraph (1) of this section, the Secretary
				shall, if relevant, consider—
							(A)the considerations
				specified in section 60112(b);
							(B)the likelihood
				that the condition will impair the serviceability of a pipeline;
							(C)the likelihood
				that the condition will progress over time;
							(D)the likelihood that
				the condition is present or could develop on other areas of the pipeline;
				and
							(E)other factors the
				Secretary considers
				appropriate.
							.
			(f)Gas pipeline
			 integrity reassessmentSection 60109(c)(3)(B) is amended to read
			 as follows:
				
					(B)Subject to
				paragraph (5), periodic reassessment of the facility at a minimum of once every
				7 years, using methods described in subparagraph (A), until the Secretary
				issues regulations basing the reassessment intervals on technical data, risk
				factors, and engineering
				analyses.
					.
			(g)Integrity program
			 enforcementSection 60109(c)(9)(A)(iii) is amended to read as
			 follows:
				
					(iii)Inadequate
				programsIf the Secretary determines that a risk analysis or
				integrity management program does not comply with the requirements of this
				subsection or regulations issued as described in paragraph (2), has not been
				adequately implemented, or is inadequate for the safe operation of a pipeline
				facility, the Secretary may conduct proceedings under sections 60108(a), 60112,
				60118(a) and (b), 60120, 60122, or any other section of this chapter, to
				enforce the
				requirements.
					.
			(h)Limitation on
			 inflationary adjustmentsSection 60122(a) is amended by adding at
			 the end the following new paragraph:
				
					(4)The maximum civil penalty amounts
				available under this section are excepted from the inflation adjustment
				requirements of section 4 of the Federal Civil Penalties Inflation Adjustment
				Act of 1990, as amended by the Debt Collection Improvement Act of
				1996.
					.
			(i)Direct sales
			 linesSubsection 60101(a) is amended—
				(1)in paragraph
			 (6)—
					(A)by striking
			 — the first place it appears and all that follows through
			 (A) means a gas pipeline and inserting means a gas
			 pipeline;
					(B)by striking
			 subparagraph (B);
					(C)by redesignating
			 clauses (i) and (ii) as subparagraphs (A) and (B), respectively; and
					(D)by striking
			 (15 U.S.C. 717 et seq.); but and inserting (15 U.S.C. 717
			 et seq.).; and
					(2)in paragraph
			 (9)—
					(A)by striking
			 means— and all that follows through (A) a gas pipeline
			 facility and inserting means a gas pipeline
			 facility;
					(B)by striking
			 subparagraph (B); and
					(C)by striking
			 (15 U.S.C. 717 et seq.); and and inserting (15 U.S.C. 717
			 et seq.)..
					3.Energy
			 transportation infrastructure reliability
			(a)Permit
			 streamlining
				(1)Construction and
			 expansion of hazardous liquid pipelines
					(A)Section 60133(e)
			 is amended to read as follows:
						
							(e)OmbudsmanThe
				Secretary shall designate an ombudsman to assist resolving disagreements
				between Federal, State, and local agencies and pipeline operators arising
				during agency review of pipeline repairs and hazardous liquid pipeline
				construction projects in order to expedite pipeline projects, consistent with
				protection of human health, public safety, and the
				environment.
							.
					(B)Section 60133(f)
			 is amended by striking the first sentence and inserting the following:
			 The Secretary shall encourage States and local governments to
			 consolidate their respective permitting processes for pipeline repair and
			 hazardous liquid pipeline construction projects subject to any time periods for
			 repairs specified by rule by the Secretary..
					(C)Section 60133 is
			 further amended by adding at the end the following new subsection:
						
							(g)Construction and
				expansion of pipelinesUpon request by any person proposing to
				construct or expand a hazardous liquid pipeline, the Secretary may coordinate
				the environmental reviews and permitting processes of the agencies having
				responsibility for issuing permits or otherwise authorizing pipeline
				construction projects if the Secretary determines that coordinating the
				permitting processes to expedite the completion of the project would be in the
				national
				interest.
							.
					(2)Pipeline
			 repairsSection 60133 (as amended by this subsection) is further
			 amended by adding at the end the following new subsection:
					
						(h)Presumptive
				exclusions
							(1)Nepa
				reviewWith respect to any of the activities described in
				paragraph (3) of this subsection, including activities on non-Federal land, if
				the Federal agency having responsibility for conducting environmental reviews
				under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.)
				(NEPA) determines that—
								(A)the proposed
				activity is substantially similar to a pipeline repair activity for which the
				Interagency Committee has developed or adopted best practices under subsection
				(a)(3) of this section for determining and reducing or eliminating the
				potential for significant impacts to the human environment under NEPA,
								(B)the proposed
				repair activity is consistent with these best practices, and
								(C)in the absence of
				extraordinary circumstances, the proposed repair activity is not likely to
				individually or cumulatively result in significant impacts on the human
				environment,
								then a
				Federal agency having responsibility for conducting environmental reviews under
				NEPA or coordinating the permitting process may, in consultation with the
				Council on Environmental Quality, adopt categorical exclusions for those repair
				activities, and actions by those agencies regarding pipeline repair permits
				shall be subject to a rebuttable presumption that the use of a categorical
				exclusion will apply.(2)Esa
				reviewWith respect to any of the activities described in
				paragraph (3) of this subsection, including activities on non-Federal land, if
				the Secretary of Interior or the Secretary of Commerce—
								(A)determines that a
				proposed activity is substantially similar to a pipeline repair activity for
				which the Interagency Committee has developed or adopted best practices under
				subsection (a)(3) of this section for determining and reducing or eliminating
				impacts to listed species under the Endangered Species Act of 1973 (16 U.S.C.
				1531 et seq.) (ESA),
								(B)concludes that if
				these best practices are followed, the repair activity is not likely to
				jeopardize the continued existence of any listed species or adversely modify
				the habitat of such species, and
								(C)concludes that the
				repair activity would not conflict with any existing biological opinion or any
				agreement made under the ESA relating to the geographic area where the proposed
				pipeline repair will occur,
								then
				action by the Secretary of the Interior or the Secretary of Commerce regarding
				pipeline repair permits shall be subject to a rebuttable presumption that the
				ESAs biological assessment and consultation requirements have been
				satisfied.(3)Activities
				describedThe activities referred to in paragraphs (1) and (2)
				are the following:
								(A)Site repairs
				required to ensure the integrity of an existing pipeline facility performed
				entirely within an existing right-of-way corridor that do not change the
				physical character of the facility and where the facility was constructed in
				accordance with the environmental reviews and authorizations, if any, required
				by Federal law.
								(B)Functional
				replacement of pipeline equipment performed entirely within an existing
				right-of-way corridor that does not change the physical character of the
				facility and where the facility was constructed in accordance with the
				environmental reviews and authorizations, if any, required by Federal
				law.
								.
				(b)International
			 activitiesSection 60117 (as amended by section 2 of this Act) is
			 further amended by adding at the end the following new subsection:
				
					(m)International
				uniformity of standards and requirements
						(1)Participation in
				international forumsSubject to guidance and direction from the
				Secretary of State, the Secretary of Transportation may participate in
				international forums that establish or recommend mandatory standards and
				requirements for transporting gas and hazardous liquids by pipeline in
				international commerce.
						(2)ConsultationThe
				Secretary may consult with interested authorities to ensure that, to the extent
				practicable, regulations the Secretary prescribes under this chapter are
				consistent with standards and requirements related to transporting gas and
				hazardous liquids by pipeline that international authorities adopt.
						(3)Differences in
				international standards and requirementsIf the Secretary
				prescribes a standard or requirement concerning international transportation by
				pipeline, nothing in this section requires that such standard be identical to a
				standard or requirement adopted by an international authority.
						(4)Information
				exchange and technical assistanceSubject to guidance and
				direction of the Secretary of State, the Secretary of Transportation may engage
				in activities to support international efforts to share information about the
				risks to the public and the environment from pipelines and means of protecting
				against those risks. The Secretary may provide technical assistance to domestic
				and appropriate international organizations to facilitate efforts to reduce or
				eliminate inconsistent requirements that inhibit the safety and efficiency of
				pipeline transportation in or affecting interstate or foreign
				commerce.
						.
			(c)Emergency
			 preparedness
				(1)Emergency
			 waiversSection 60118(c) is amended to read as follows:
					
						(c)Waivers by
				secretary
							(1)Nonemergency
				waiversOn application of a person owning or operating a pipeline
				facility, the Secretary by order may waive compliance with any part of an
				applicable standard prescribed under this chapter on terms the Secretary
				considers appropriate, if the waiver is not inconsistent with pipeline safety.
				The Secretary shall state in the order the reasons for granting a waiver under
				this paragraph. The Secretary may act on a nonemergency waiver only after
				notice and an opportunity for a hearing.
							(2)Emergency
				waiversThe Secretary by order may waive compliance with any part
				of an applicable standard prescribed under this chapter on terms the Secretary
				considers appropriate without prior notice and comment if the Secretary
				determines that the waiver is necessary to address an actual or impending
				emergency involving pipeline transportation, including but not limited to
				emergencies caused by natural or manmade disasters. The Secretary shall state
				in the order the reasons for granting a waiver under this
				paragraph.
							.
				(2)Restoration of
			 operationsSection 60301(d) is amended—
					(A)in paragraph
			 (1)(B), by striking and;
					(B)by redesignating
			 paragraph (2) as paragraph (3); and
					(C)by inserting after
			 paragraph (1) the following new paragraph:
						
							(2)may be used for
				activities involving the restoration of energy pipelines that have been or are
				anticipated to become disrupted by manmade or natural disaster, including aid
				to other Federal agencies;
				and
							.
					(d)Petroleum
			 transportation capacity study(1)Chapter 601 (as amended
			 by this Act) is further amended by adding at the end the following new
			 section:
					
						60135.Petroleum
				product transportation capacity study
							(a)In
				generalThe Secretary of
				Transportation may conduct analyses of the domestic transport of petroleum
				products by pipeline. Such analyses should identify areas of the United States
				where shortages of pipeline capacity and reliability concerns exist, where such
				shortages have or are anticipated to contribute to significant increases in the
				price of petroleum products, or where unplanned loss of individual pipelines
				may cause shortages of petroleum products or price disruptions. For the purpose
				of this section, petroleum product means oil of any kind or in
				any form, gasoline, diesel fuel, aviation fuel, fuel oil, kerosene, any product
				obtained from refining or processing of crude oil, liquefied petroleum gases,
				natural gas liquids, petrochemical feedstocks, condensate, waste or refuse
				mixtures containing any of the above, and any other liquid hydrocarbon
				compounds.
							(b)ConsultationIn preparing any such analyses, the
				Secretary may consult with other government agencies and public- and
				private-sector experts in pipeline and other forms of petroleum product
				transportation, energy consumption, capacity, population, and economic
				development.
							(c)Data
				collection
								(1)The Secretary may
				collect information relevant to the study from the Department of Energy’s
				Energy Information Administration and may enter into an interagency agreement
				for this purpose.
								(2)In the absence of
				sufficient information collection by the Energy Information Administration, the
				Secretary may collect information relevant to the study in any other
				manner.
								.
				(2)The table of sections of chapter 601 is
			 further amended by adding at the end the following new item:
					
						
							60135. Petroleum product transportation
				capacity
				study.
						
						.
				(e)Cost
			 reimbursementsSection 60117 (as amended by section 2 of this Act
			 and subsection (b) of this section) is further amended by adding at the end the
			 following new subsection:
				
					(n)Cost recovery
				for design reviewsIf the
				Secretary conducts facility design safety reviews, consulting, or field work in
				connection with a proposal to construct, expand, or operate a pipeline system
				or liquefied natural gas pipeline facility, the Secretary may require the
				person requesting such reviews or consulting to pay the associated costs
				incurred by the Secretary, such funds to be deposited into the pipeline safety
				fund. Funds deposited pursuant to this section are authorized to be
				appropriated for the purposes set forth in section 60301(d). The Secretary may
				assess such costs in any reasonable
				manner.
					.
			4.Authorization of
			 appropriations
			(a)Section 60125(a)
			 is amended to read as follows:
				
					(a)Gas and
				hazardous liquidTo carry out this chapter (except for section
				60107) related to gas and hazardous liquid, the following amounts are
				authorized to be appropriated to the Department of Transportation, from fees
				collected under section 60301 in each respective year, and from the Oil Spill
				Liability Trust Fund as specified below:
						(1)For fiscal year
				2007, $55,497,000, of which $39,872,000 is from fees and $15,625,000 is from
				the Fund.
						(2)For fiscal year
				2008, $57,997,000, of which $42,651,000 is from fees and $15,346,000 is from
				the Fund.
						(3)For fiscal year
				2009, $60,482,000, of which $44,839,000 is from fees and $16,003,000 is from
				the Fund.
						(4)For fiscal year
				2010, $62,375,000, of which $46,444,000 is from fees and $15,931,000 is from
				the
				Fund.
						.
			(b)Section
			 60125(b)(1) concerning State grants is amended to read as follows:
				
					(1)To carry out section 60107 of this
				chapter, the following amounts are authorized to be appropriated to the
				Department of Transportation, from fees collected under section 60301 in each
				respective year, and from the Oil Spill Liability Trust Fund as specified
				below:
						(A)For fiscal year 2007, $20,238,000, of
				which $17,053,000 is from fees and $3,185,000 is from the Fund.
						(B)For fiscal year 2008, $23,221,000, of
				which $19,567,000 is from fees and $3,654,000 is from the Fund. Of the amount
				appropriated to carry out section 60107 of this title, $1,500,000 shall be
				available for fiscal year 2008 for the grants to States authorized in section
				60134.
						(C)For fiscal year 2009, $24,513,000, of
				which $20,656,000 is from fees and $3,857,000 is from the Fund. Of the amount
				appropriated to carry out section 60107 of this title, $1,750,000 shall be
				available for fiscal year 2009 for the grants to States authorized in section
				60134.
						(D)For fiscal year 2010, $25,855,000, of
				which $21,786,000 is from fees and $4,069,000 is from the Fund. Of the amount
				appropriated to carry out section 60107 of this title, $2,000,000 shall be
				available for fiscal year 2010 for the grants to States authorized in section
				60134.
						.
			(c)Section 60125(c)
			 is hereby repealed.
			(d)Sections 60125(d)
			 and 60125(e) are redesignated as sections 60125(c) and 60125(d),
			 respectively.
			(e)Section
			 60125(c)(2), as redesignated by subsection (d) of this section, is amended by
			 striking 2003 through 2006 and inserting 2007 through
			 2010.
			(f)Section 6107 is
			 amended—
				(1)in subsection (a),
			 by striking fiscal years 2003 through 2006 and inserting
			 fiscal years 2007 through 2010; and
				(2)in subsection (b),
			 by striking for fiscal years 2003 through 2006 and inserting
			 for fiscal years 2007 through 2010.
				(g)Section 5128 is
			 amended—
				(1)in subsection
			 (a)—
					(A)by adding at the
			 end the following new paragraph:
						
							(5)For fiscal year 2009, such sums as may be
				necessary.
							;
				and
					(B)by adding at the
			 end the following new paragraph:
						
							(6)For fiscal year
				2010, such sums as may be
				necessary.
							;
					(2)in subsection (b),
			 by striking through 2008 in the introductory language and
			 inserting through 2010; and
				(3)in subsection (c),
			 by striking through 2008 and inserting through
			 2010.
				
